Case 21-40512         Doc 4   Filed 04/09/21 Entered 04/09/21 09:42:10               Desc Main
                                 Document    Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


IN RE :

Trophy Hospitality, LLC
                                               §              CASE NO. 21-40512-BTR
                                               §                   (Chapter 11)
          Debtor(s)                            §


   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS


   Please take notice that pursuant to § 1109(b) of the United States Bankruptcy Code, if

applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned

counsel requests that all notices given or required to be given in this case and all other

pleadings and notices of all matters of which notice is required or permitted to be given

under the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules with respect

to the administration of this case be given to and served upon the following:


                                  Frisco ISD
                                  c/o Linda D. Reece
                                  Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
                                  1919 S. Shiloh Rd., Suite 310
                                  Garland, TX 75042
                                  (972) 278-8282
                                  (817) 860-6509 FAX
                                  email: lreece@pbfcm.com

     Please take further notice that pursuant to § 1109(b) of the United States Bankruptcy

Code, if applicable, the foregoing request includes the notices and papers referred to in

Rule 2002 of the Bankruptcy Rules and also includes, without limitation, any plan of

reorganization and objections thereto, notices of any orders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 1
Case 21-40512      Doc 4     Filed 04/09/21 Entered 04/09/21 09:42:10           Desc Main
                                Document    Page 2 of 2



answering or reply papers, memoranda and briefs in support of any of the foregoing and

any other document brought before this Court with respect to these proceedings, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

delivery, telephone, telegraph, telex or otherwise.


                                                      Respectfully Submitted,

                                                      PERDUE, BRANDON, FIELDER,
                                                      COLLINS & MOTT, L.L.P.
                                                      Attorneys for Claimant(s)



                                                      By: /s/ Linda D. Reece_
                                                         Linda D. Reece
                                                         State Bar No. 24065471
                                                         1919 S. Shiloh Rd., Suite 310
                                                         Garland, TX 75042
                                                         (972) 278-8282
                                                         (817) 860-6509 FAX

                             CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of the above NOTICE OF
APPEARANCE AND REQUEST FOR SERVICE OF PAPERS, has been served upon
the parties listed below via U.S. first class mail or electronically via the Court’s ECF
System on this date: April 9, 2021.



                                              _/s/ Linda D. Reece__
                                              Linda D. Reece




Eric Liepins                                  US Trustee
12770 Coit Rd #850                            110 N College Ave #300
Dallas, TX 75251                              Tyler, TX 75702




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 2
